Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Akbar Taylor appeals a district court order denying his motion for a sentence reduction submitted under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and the district court’s order and find no abuse of discretion. Accordingly, because the amendments to the Guidelines did not affect his offense level, we affirm on the reasoning of the district court. See United States v. Taylor, No. 3:05-cr-00330-JRS-l (E.D.Va. July 28, 2008). We note Taylor was not entitled to a resen-tencing hearing. See United States v. Dunphy, 551 F.3d 247 (4th Cir.2009) (“[A] district judge is not authorized to reduce a defendant’s sentence below the amended guideline range.”). We also deny Taylor’s motion for remand. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.